106 F.3d 395
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Randy WILLIFORD, Plaintiff-Appellant,v.William D. CATOE;  Ralph S. Beardsley, Defendants-Appellees.
No. 96-7184.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 9, 1997.Decided Jan. 23, 1997.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  Joseph F. Anderson, Jr., District Judge.  (CA-96-1699-17AK, CA-96-1700-17AK)
Randy Williford, Appellant Pro Se.
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant, a South Carolina inmate, appeals the district court's order denying relief on his two 42 U.S.C. § 1983 (1994) complaints under 28 U.S.C. § 1915(d) (1994), amended by Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996).  We have reviewed the record and the district court's order accepting the magistrate judge's recommendation and find that this appeal is frivolous.  Accordingly, we dismiss the appeal on the reasoning of the district court.  Williford v. Catoe, Nos.  CA-96-1699-17AK;  CA-96-1700-17AK (D.S.C. July 12, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED